Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered December 2, 1994, convicting him of attempted assault in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
*638Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his trial on the State charges did not constitute double jeopardy because prosecution for those offenses fell within an exception to the bar against a second prosecution (see, CPL 40.20 [2] £b]; see also, People v Abbamonte, 43 NY2d 74).
The defendant’s other contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Santucci and Plorio, JJ., concur.